Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Cross (US 2005/0268911), Williams (US 2009/0293888), Cohen (US 2011/0036346), Monsees (US 2015/0208729), Robinson (US 2015/0128967), Newton (US 8,528,569) and Minskoff (US 2015/0328415).
Although Cross teaches an e-vapor apparatus and pod assembly; Cross does not teach or suggest the claimed structure of a curved and transparent face, a vapor channel and a vaporizer comprising a ceramic and metal alloy material. Additionally, Cross does not teach or suggest a device body including a magnet.
Although Williams teaches an e-vapor apparatus and pod assembly, Williams does not teach or suggest the claimed structure of a curved and transparent face, a liquid compartment, a vapor channel, a curved and transparent face, and a plurality of electrical contacts. Additionally, Williams does not teach or suggest a device body defining.
Although Cohen teaches an e-vapor apparatus and pod assembly, Cohen does not teach or suggest the claimed structure of a curved and transparent face, a vapor channel extending through a center of the liquid compartment, and a plurality of electrical contacts. 
Although Monsees teaches an e-vapor apparatus and pod assembly, Monsees does not teach or suggest the claimed structure of a curved and transparent face, a vapor channel surrounded by the liquid compartment. 
Although Robinson teaches an e-vapor apparatus and pod assembly, Robinson does not teach or suggest the claimed structure of a curved and transparent face, a liquid compartment, a vapor channel, a vaporizer comprising a heater and a wick, and a plurality of electrical contacts.
Although Newton teaches an e-vapor apparatus and pod assembly having a transparent cylindrical housing and a single electrical contact, Newton does not teach or suggest the claimed structure of a front face, a curved and transparent rear face, first side face, second side face or a plurality of electrical contacts. Additionally, Newton does not teach or suggest a device body including a magnet.
Although Minskoff teaches an e-vapor apparatus and pod assembly, Minskoff does not teach or suggest the claimed structure of a curved and transparent face, a vapor channel surrounded by the liquid compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741